

116 S1388 : Supply Chain Counterintelligence Training Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 1388IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Referred to the Committee on Oversight and ReformAN ACTTo manage supply chain risk through counterintelligence training, and for
			 other
			 purposes.
	
 1.Short titleThis Act may be cited as the Supply Chain Counterintelligence Training Act of 2019.
 2.Counterintelligence training program to manage supply chain riskNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in coordination with the Director of National Intelligence, the Secretary of Homeland Security, and the Administrator of General Services, shall establish and implement a counterintelligence training program for officials with supply chain risk management responsibilities at executive agencies (including programmatic, information communications technology, and acquisition officials). The program shall be designed to prepare such personnel to identify and mitigate counterintelligence threats that arise during the acquisition and use throughout the lifecycle of information and communications technology.
 3.Reports on implementation of programNot later than 180 days after the date of the enactment of this Act, and every 180 days for the next three years, the Director of the Office of Management and Budget, in consultation with the Director of National Intelligence, the Secretary of Homeland Security, and the Administrator of General Services, shall submit to the appropriate congressional committees and leadership a report on implementation of the program required under section 2.
 4.DefinitionsIn this Act: (1)Appropriate congressional committees and leadership; information and communications technologyThe terms appropriate congressional committees and leadership and information and communications technology have the meanings given the terms in section 4713(k) of title 41, United States Code.
 (2)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code.Passed the Senate November 7, 2019.Julie E. Adams,Secretary